Citation Nr: 0100588	
Decision Date: 01/10/01    Archive Date: 01/17/01	

DOCKET NO.  99-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for missing teeth.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





REMAND

The appellant had active service with the Army National Guard 
from October 1995 to February 1996.  He also had more than 
four months of total prior inactive service.  

A rating action in October 1996 denied service connection for 
extraction of teeth numbers 24 and 25, finding the claim was 
not well-grounded.  The veteran was notified of that 
decision, but did not appeal that decision.

A review of the evidence of record discloses that the RO 
denied the veteran's claim for entitlement to service 
connection for extraction of teeth numbers 24 and 25 in a 
November 1998 rating decision.  The basis of the denial was 
that the claim was not well grounded.  The issue should have 
been whether new and material evidence had been received to 
reopen this claim.  The standard for processing claims for VA 
benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans' Claims Assistance Act of 
2000 (VCAA) (to be codified at Chapter 51 of United States 
Code), Public Law 106-475, 114 Stat. 2096, ___ (2000).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  In addition, the VCAA provides that, in 
cases where claimants had a prior final claim denied as not 
well grounded, they have two years from the date of the 
enactment of the VCAA to request readjudication of the claim 
under subsection 7(b) of the VCAA.

The liberalizing legislation of the VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating a claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.

In this case, the record reflects that while at the time of 
VA dental examination accorded in June 1996, the veteran made 
no mention of any trauma involving the teeth, in a November 
1997 statement he reported that while on active duty for 
training on October 22, 1995, he was hit in the mouth with 
someone's elbow.  He claimed that the trauma to teeth numbers 
24 and 25 required their eventual removal on October 25, 
1995, at Fort Benning, Georgia.  He stated that the teeth 
were eventually replaced at Fort Drum, New York, on November 
4, 1996.  The medical record pertaining to the replacement on 
November 4, 1996, is in the claims folder.  However, there is 
no record pertaining to treatment and evaluation at Fort 
Benning, Georgia, on either October 22, 1995, or October 25, 
1995.  The Board believes that an attempt must be made to 
secure all outstanding medical records pertaining to the 
appellant's National Guard service.  See Hayre v. West, 188 
F.3d 1327 (Fed.Cir. 1999); VCAA Section 3(a) (to be codified 
at 38 U.S.C. § 5103A(c)(1)).

In a September 1998 statement, the veteran indicated that he 
wanted VA to take care of his teeth.  In a June 1999 
statement he reiterated that he was "only asking for dental 
care for these two teeth."

In the supplemental statement of the case dated in August 
1999, it was indicated that a decision regarding entitlement 
to service connection for treatment purposes was deferred 
"pending request from a VA dental clinic."  It was stated the 
claim for entitlement to compensation benefits was not well 
grounded.  The record shows no further action has been taken 
with regard to the veteran's claim for entitlement to service 
connection for dental treatment.  

With the revision of the regulations pertaining to 
entitlement to service connection for dental disabilities in 
June 1999, the undersigned believes that the end result of 
the revised regulations is that service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 
(2000).  Outpatient dental treatment may be authorized by the 
Chief, Dental Service, for beneficiaries to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth in the regulation.  
38 C.F.R. § 17.161 and 38 C.F.R. § 17.120 (1992).  This needs 
to be determined.

In view of the foregoing, the Board believes that the duty to 
assist the claimant in developing his claim requires further 
action and the case is REMANDED for the following:

1.  The appropriate service department 
should be contacted and asked to provide 
the dental records pertaining to reported 
treatment of the appellant at the dental 
clinic at Fort Benning, Georgia, in 
October 1995.  Any efforts to obtain the 
records must be documented in the claims 
file.  Any records received should be 
associated with the claims file.

2.  Thereafter, the appellant should be 
scheduled for a dental examination.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
Any necessary studies, to include X-ray 
testing, should be conducted.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner is requested to 
provide an assessment as to whether it is 
as likely as not that the missing teeth 
numbers 24 and 25 are attributable to 
trauma the appellant reportedly sustained 
during active duty in October 1995.  The 
examiner should provide the complete 
rationale for any conclusion reached.  
The appellant is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the act 
are fully complied with and satisfied.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently in appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the claimant 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



